The defendant was tried in the Superior Court upon an appeal from the police court upon a warrant charging it with delivering intoxicating liquors to one J. W. Garrison in Burke County in violation of chapters 24 and 806 of the Public Laws of 1907, which prohibits the importation of intoxicating liquors into that county for certain purposes. The case was heard on a special verdict. The judge of the Superior Court pronounced the defendant not guilty upon the special verdict.
The State excepted to the ruling of the court, and appealed to the Supreme Court.
The verdict in part states that the liquor was ordered and shipped from the city of Roanoke in the State of Virginia, and "That the said spirituous liquors were ordered by the said John W. Garrison of the said dealer at Roanoke for the personal private use of the said John W. Garrison, and were not intended for sale or other unlawful use, and were not in fact sold, but were used and consumed by the said Garrison himself."
The statute under which the defendant is indicted is substantially the same as the one construed in Express Co. v. High Point, 167 N.C. 103. In his brief the learned Attorney-General admits that on the authority of that case and under the construction placed upon that, a similar statute, the judgment of the Superior Court was correct.
Affirmed.